—Order of disposition, Family Court, New York County (George Jurow, J.), entered on or about February 23, 1996, which adjudicated appellant a juvenile delinquent, following a fact-finding determination that appellant had committed acts that, if committed by an adult, would constitute the crimes of criminal possession of a weapon in the fourth degree and assault in the third degree, and placed him with the New York State Division for Youth for a period of 1 year, unanimously affirmed, without costs.
*116Appellant was not denied his right to a speedy fact-finding hearing. The record demonstrates that each of the two single-day adjournments in question, which occurred on the two days immediately following the blizzard of January 7-8, 1996 (see, Matter of David W., 241 AD2d 388), were clearly the result of the blizzard. We find that both the “good cause” requirement of Family Court Act § 340.1 (4) (a) and the “special circumstances” requirement of Family Court Act § 340.1 (6) were satisfied. We have considered appellant’s remaining arguments and find them to be without merit. Concur—Murphy, P. J., Sullivan, Milonas, Mazzarelli and Andrias, JJ.